                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

Victor L. Smith,

                              Plaintiff,
v.                                                                    Case No. 3:15-cv-054
                                                                      Judge Thomas M. Rose

City of Troy, et al.,

                              Defendants.



               ENTRY AND ORDER GRANTING IN PART AND DENYING
               IN PART DEFENDANTS’ FOURTH JOINT MOTION IN
               LIMINE. ECF 86.



       Pending before the Court is Defendants’ Fourth Joint Motion in Limine. ECF 86.

It is hereby ordered that:

A.     Major Ijames

       Major Ijames has been identified as a witness, indeed an expert witness, by Defendant.

Ijames is not a consulting expert. Plaintiff will be permitted to present Major Ijames’ testimony

in his case in chief by way of presenting his deposition testimony.

B.       Officer Osting

       Osting did not deploy his Taser, is not accused of acting contrary to the training he

received from Miami County, and is not an expert in Tasers. Plaintiff will not be permitted to

elicit from Osting information about his knowledge on the use of Tasers.

C.     Officer Gates


                                                 1
       Plaintiff will be permitted to seek Officer Gates’ testimony on his personal understanding

of Smith. Gates will also be permitted to testify about what his training is on Taser use, the

training materials used to train him, his knowledge of, or lack thereof, his training materials and

whether he acted in accordance with his training on the date in question.

D.     Officers Hans Hohenstein, Chris Madigan, Kyle Knoop, Sgt. Richard Gumerlock

       Plaintiff represents that he does not intend to call Kyle Knoop. Plaintiff will be

permitted to call Officers Hans Hohenstein, Chris Madigan, Sgt. Richard Gumerlock to testify

about the training the City of Troy provided in order to assist the jury in determining whether

Officer Gates acted in accordance with that training. This will include whether these officers

understood that Plaintiff suffers from a seizure disorder or epilepsy. Plaintiff may also inquire

as to their training on the X26 Taser.

E.     Andrew J. Vonderembse and David Reed

       Plaintiff will not be permitted to ask either of these witnesses, who are EMTs, for a

medical diagnosis or causation. Plaintiff will be permitted to ask these witnesses about their

own personal knowledge of their involvement with this incident, the treatment they provided and

the reasons they gave it.

F.     Representatives from City of Troy and from Miami County, Ohio

       Plaintiff does not respond to Defendants’ argument about “Representatives from …

Miami County, Ohio.” Therefore, the Court will preclude Plaintiffs from inquiring about

training issues from the Miami County representatives. However, because whether

Officer Gates adhered to his training is relevant, what that training consisted of is also

relevant. Plaintiff will be permitted to ask representatives from the City of Troy about

training and
                                                  2
procedures for law enforcement officials, procedures regarding use of force for law enforcement

officials; and, as regards the City of Troy, law enforcement training and procedures regarding

use of Taser equipment.

G.      Victor Smith

        Out-of-court statements made by Smith to medical providers concerning his condition as

an epileptic will be permitted to the extent permitted by Federal Rule of Evidence 803(3) and (4).

In court, he will be permitted to testify about matters within his personal knowledge, such as a

history of seizures.

H.      Brittany Kerr, Myra Smith, Jerry Smith, Corey Kinnel, Sarah Christman, Derek

        Mallery, Justin Beck

        These witnesses will be permitted to testify concerning their factual observations of Victor

before and after the incident with police, should the matter reach the damages stage.

I.      Teri Stephenson

        Under Ohio Revised Code § 4757.21 "Licensed Professional Clinical Counselor[s]” are

authorized to diagnose and treat.        If Plaintiff establishes that Stephenson is a Licensed

Professional Clinical Counselor, she will be permitted to testify about her treatment and diagnosis

of Plaintiff.

J.      Emergency Room staff, nurses and physicians from Upper Valley Medical Center;

        Dr. Rajinder Singh, D.O.; Thomas K. Riddle, physician’s assistant

        Because these individuals, like Stephenson, were not specially employed to provide expert

testimony in the case, they will be permitted to testify about their treatment and diagnosis of

Plaintiff, if qualified to do so, and will be limited to their personal knowledge.


                                                  3
K.   Ms. Claire Bagarus and/or Pamela Jacques and Other Third Parties

     Because Plaintiff is not calling these witnesses, this part of Plaintiff’s motion is moot.

L.   Plaintiff’s Exhibits

     The Court will presently reserve its ruling on Plaintiff’s Exhibits.

     DONE and ORDERED in Dayton, Ohio, this Monday, April 1, 2019.




                                                                       s/Thomas M. Rose
                                                         ________________________________
                                                                       THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




                                               4
